Citation Nr: 0714850	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinea pedis 
claimed as secondary to cold exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
bilateral tinea pedis.  The veteran relocated and his claim 
is now being addressed by the RO in St. Petersburg, Florida.

The veteran testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.


FINDING OF FACT

The evidence both for and against a finding that the 
veteran's bilateral tinea pedis with onychomycosis was 
incurred in service is in approximate balance.  


CONCLUSION OF LAW

The veteran's bilateral tinea pedis was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA has determined that continuity of symptomatology is not 
required to establish service connection for cold injury 
residuals.  See VBA Training Letter (TL) 00-07 (July 17, 
2000).  According to the training letter, typically, there 
are symptoms for several days to two weeks after the cold 
injury, followed by a long latent period, after which, years 
later, late or delayed signs and symptoms may appear.  Id.  
VBA training letters have also provided specific symptoms or 
conditions which are late effects of cold injuries.  See TL 
02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 
38 C.F.R. § 4.112, Code 7122 (2006).  These include 
amputations or other tissue loss, cold sensitization, 
Raynaud's phenomenon, hyperhidrosis and/or excessive 
sweating, sensory neuropathy and/or disturbances of 
sensation, chronic pain resembling causalgia and/or reflex 
sympathetic dystrophy, weakness and/or reduced strength, 
sleep disturbances, recurrent fungal infections, breakdown of 
scars, disturbances of nail growth, skin cancer in chronic 
ulcers or scars, arthritis and/or joint stiffness and/or loss 
of range of motion in the affected limbs, decreased mobility, 
swelling, pain and/or paresthesia and/or numbness, changes in 
skin color, skin thickness, intermittent blisters, scaling of 
skin to the knee. 

The first diagnosis of tinea pedis of record is in a July 
1996 treatment note.  An April 1997 note indicates that the 
problem is chronic.  At a December 2002 VA examination, the 
veteran was diagnosed with bilateral tinea pedis with 
onychomycosis.  The Board is satisfied with the evidence of 
current disability.
The veteran contends that he has tinea pedis as a result of 
cold exposure while in Colorado and Germany during service.  
There is no record of tinea pedis in the veteran's service 
medical records.  The veteran testified that he failed to 
report tinea pedis in service because he did not want to show 
anyone.  There are similarly no complaints related to cold 
exposure in his records.  At his September 2006 hearing 
before the undersigned, he indicated that he had exposure to 
the cold when he was required to stay with a broken down 
vehicle.  He reported that the windows were not working and 
he put his feet in his sleeping bag and covered the windows 
with his clothes.  At his December 2002 VA examination, he 
described his exposure in Germany as having wet socks, shoes 
and clothing and he became very cold.  The Board notes that 
the veteran is certainly competent to report this.  See 
Layno, supra.  

Whether the veteran's tinea pedis is the result of his cold 
exposure is a different question.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA can not reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. 
g.,Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran); McLendon v. Nicholson , 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  

The Board notes that the veteran has not sought frequent 
treatment for his tinea pedis.  The earliest treatment notes 
are dated eleven years after the veteran left service.  The 
examiner at his December 2002 VA examination indicated that 
the tinea pedis was secondary to his cold exposure on active 
duty.  

These records are not the sole medical records on file.  The 
veteran is also service connected for a post-phlebitic 
syndrome in his left leg.  During service, the veteran 
suffered a deep vein thrombosis, which led to his medical 
discharge.  In the numerous and detailed examinations of his 
left leg in the time since his separation from service, no 
tinea pedis has been diagnosed.  The Board notes that there 
is indication that the veteran's left foot is discolored; 
however, from reading the notes, this appears to be related 
to venous insufficiency.  The veteran's right foot was not 
examined at these treatment sessions.

The Board concludes that the evidence both for and against 
the claim is in approximate balance.  The Board notes that 
the tinea pedis was considered chronic as far back as 1997, 
which is prior to the bulk of the treatment records.  It is 
also not a disorder which requires the veteran to seek 
medical attention at every turn.  The veteran has reported 
that the condition has been present since service and the 
December 2002 VA examiner indicated that it was secondary to 
cold exposure.  The absence of a tinea pedis diagnosis at the 
veteran's treatment for his post-phlebitic syndrome does 
weigh against the claim.  The veteran can observe tinea pedis 
and is able to report its presence competently under the rule 
of Layno, supra.  Resolving doubt in favor of the veteran, 
the Board finds that the evidence that the veteran's tinea 
pedis is in equipoise.  See Gilbert, supra.  The claim must 
be granted.  

II. VCAA

As the claim of service connection has been granted, the 
Board finds that any error related to the VCAA is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral tinea pedis 
with onychomycosis is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


